Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 02, 2018

The Court of Appeals hereby passes the following order:

A18A0872. THE STATE v. MOISES HERRERA-BUSTAMANTE.

      Following a jury trial, Moises Herrera-Bustamante was convicted of driving
under the influence and carrying an open container of alcohol in a vehicle. The trial
court granted Herrera-Bustamante’s motion for new trial, finding that his refusal to
submit to a breath test, admitted at trial pursuant to Georgia’s implied consent
statutes, violated his constitutional right against self-incrimination in light of the
recent decision in Olevik v. State, Case No. S17A0738, 2017 WL 4582402 (Ga. Oct.
16, 2017).
      The State filed a notice of appeal to the Georgia Supreme Court. The record
was mistakenly transmitted to this Court and docketed. The State has filed a motion
to transfer, highlighting that it directed its notice of appeal to the Georgia Supreme
Court. Accordingly, the State’s motion to transfer is GRANTED and this appeal is
hereby TRANSFERRED to the Georgia Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/02/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.